 In the Matter of CHARLES ZUBICK, EMPLOYERandNATIONAL MARITIMEUNION OF AMERICA, CIO, PETITIONERCase No. 6-R-1734.-Decided June 23,1947'Mr. Harland I. Casteel,of Pittsburgh, Pa., for the Employer.Mr. Hymen Schlesinger,of Pittsburgh, Pa., for the Petitioner.Mr. Philip Licari,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Pitts-burgh, Pennsylvania, on April 21, 1947, before Henry Shore,hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERCharles Zubick, an individual,is engaged in the operation of tugboats on the Alleghany,Monongahela,and Ohio Rivers.The Em-ployer transports approximately 50,000 tons of coal and 100,000 barrelsof oil per month.As part of its operations,the Employer's boatstravel to and from points along these rivers in the Commonwealth ofPennsylvania,the State of Ohio, and the State ofWestVirginia.The Employer admits and we find that he is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVFDThe Petitioner is a labororganizationaffiliated with the Congress ofIndustrialOrganizations, claiming to represent employees of theEmployer.74 N. L. R B., No. 60.336 CHARLES ZUBICKIII.THEQUESTION CONCERNING REPRESENTATION357The Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Petitioner seeks a unit of unlicensed personnel employed bythe Employer on its tug boats,excluding engineers,masters, mates,"and pilots.The Employer agrees that the employees sought by thePetitioner comprise an appropriate unit, but would include engineers,masters, mates,and pilots,who are also unlicensed.Masters,Mates,Pilots,and Engineers:The Employer has five mas-ters, four pilots,and six engineers,who are all unlicensed.The mas-ters supervise all personnel on the boats and have the authority to hireand discharge employees.The pilots are second in command to themasters, are in charge of the boats'operation in the absence of the mas-ters, and they have authority effectively to recommend the discipliningof personnel under their supervision.The engineers are responsiblefor the operation of the power machinery running the boats.Therecord discloses that all of these employees,although unlicensed, per-form the same duties as licensed employees in similar classifications.2Employees in these categories,eventhoughunlicensed,have been re-garded, both traditionally and by the Board, as officer personnel.Assuch, the Board has recognized that their interests are substantiallydifferent from those of the rank and file employees,and has normallygrouped them in conventional units of "masters,mates and pilots,"and "engineers,"respectively.'We are of the opinion, therefore, thatthe unlicensed masters,mates, pilots,and-engineers should be excludedfrom the unit hereinafter found appropriate.We find that all unlicensed personnel employed by the Employer onits river boats, excluding masters, mates,pilots, and engineers,and allother supervisory employees with authority to hire, promote, dis-charge, discipline,or otherwise effect changes in the status of em-ployees,or effectively recommend such action,constitute a unit appro-Theiewereno mates employed by the Employer at the time of the hewing2Since the employees in these classifications operate Diesel powered boats,they are notrequiredby lawto be licensed8Matter of Central Barge Company,61 N L.R B. 784 and 64 N L R.B 1059,MatterofWarriorandGulf Navigation Company,67 N L R.B. 709;Matter of Standard OilCompany of California,67 NL R B 506 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDpriate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with Charles Zubick, Pittsburgh, Penn-sylvania, an election by secret ballot shall be conducted as early aspossible, but not later than thirty (30) days from the date of this Di-rection, under the direction and supervision of the Regional Directorfor the Sixth Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Sections 203.55 and 203.56, ofNational Labor Relations Board Rules and Regulations-Series 4,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacation ortemporarily laid off, and including employees in the armed forces ofthe United States who present themselves in person at the polls, but-excluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to date of the elec-tion, to determine whether or not they desire to be represented by Na-tional Maritime Union of America, CIO, for the purposes of collectivebargaining.CHAIRMAN HErzOG took no part in the consideration of the aboveDecision and Direction of Election.